Citation Nr: 0632422	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-42 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active service extended from January 1978 to 
August 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

In April 2006, a hearing was held at the RO before the 
undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran submitted a copy of a disability decision by the 
Social Security Administration (SSA).  The records/evidence 
which informed this decision could be relevant to the claim 
being considered by the Board.  On remand, VA should attempt 
to obtain these records.  

The veteran testified that he has been going to a VA Medical 
Center (VAMC) since 2004.  However, the record does not 
contain his VA medical records.  Therefore, a copy of the 
veteran's VA medical records should be obtained and 
associated with the claims folder.  

The veteran also testified that he had a statement from his 
private physician; however, it does not appear that it was 
entered into the record.  A complete copy of the veteran's 
private medical records should be obtained and associated 
with the claims folder.  

The National Personnel Records Center (NPRC) reported that 
the veteran's service medical records were sent to him in May 
1996 and not returned.  In July 2004, the veteran certified 
that he did not have his service medical records.  He stated 
that he requested them from the NPRC, in 1996, but did not 
remember getting a copy of them.  He stated that his foot 
problem began in basic training and was treated in Germany in 
1980.  He also testified that he had a permanent profile for 
his foot disorder during service.  Under these circumstances, 
NPRC should be asked to search the veteran's service 
personnel records for any medical records which might be 
contained therein.  Likewise, since the veteran testified he 
was an in-patient for his foot problems in March 1978, an 
attempt to obtain the in-service clinical in-patient 
treatment records from this hospitalization should be 
accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the records from the SSA 
reflecting any awards of disability 
benefits including any underlying 
medical records used in reaching the 
determination. All efforts to obtain 
SSA records should be fully documented.  

2.  Obtain a complete copy of the 
veteran's VA medical records from the 
Fayetteville VAMC, and associate them 
with the claims folder.  

3.  Ask the veteran to identify and 
complete releases for all health care 
providers who have treated his feet 
since service.  Following the veteran's 
response, the RO should ask the listed 
care givers for a complete copy of the 
veteran's medical records.  The veteran 
should specifically be asked for a copy 
of the statement from Dr. McQueen 
mentioned during his hearing.  Any 
records received should be associated 
with the claims folder.  

4.  Request NPRC search the veteran's 
service personnel records for any 
medical records or reports of a 
physical profile which may be contained 
therein, and forward any such records 
to VA.  Likewise, they should be asked 
to search for any in-patient clinical 
records pertaining to the veteran for 
the March 1978 hospitalization at Fort 
Jackson he referred to at his April 
2006 hearing.  

5.  Thereafter, the evidence obtained 
should be reviewed and any additional 
development as indicated accomplished 
(including examining the veteran and 
obtaining an opinion concerning the 
etiology of current foot disability).  
If the claim for service connection 
remains denied, provide the veteran and 
his representative with a supplemental 
statement of the case summarizing the 
evidence and analyzing all pertinent 
legal authority.  Allow an appropriate 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


